Citation Nr: 0618667	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-30 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right forearm 
disability.

2.  Entitlement to service connection for a right hand 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1986 and from January 1991 to July 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran failed to report for a video conference hearing 
at the RO, which was scheduled to be conducted in July 2005.  
The veteran has offered no explanation as to why he failed to 
appear and he has made no request for another hearing.  
Accordingly, the hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2005) [failure to appear for a 
scheduled hearing treated as withdrawal of request].  


FINDINGS OF FACT

1.  The veteran does not have a current right forearm 
disability.

2.  The veteran does not have a current right hand 
disability.


CONCLUSIONS OF LAW

1.  A right forearm disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  A right hand disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for claimed 
disabilities of the right forearm and hand.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulation and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letter mailed in February 
2002, prior to its initial adjudication of the claim.  A 
similar letter was sent in March 2005, after initial 
adjudication of the claim.  Although the February 2002 letter 
did not specifically request the veteran to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and request him to 
submit such evidence or provide VA with the information and 
any authorization necessary for VA to obtain the evidence on 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for the claimed 
disabilities, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the claimed right forearm and hand 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims is no 
more than harmless error.

Extensive efforts were made by the RO to obtain the veteran's 
service medical records.  The report of the veteran's service 
entrance examination was obtained; however, no additional 
records could be obtained from the National Personnel Records 
Center or the Naval Reserve Personnel Center.  The Charleston 
Naval Hospital was also contacted with negative results.  A 
January 2005 memorandum contained in the claim file indicates 
that all efforts to obtain the military information have been 
exhausted and further attempts would be futile.  In a January 
2005 VA Form 21-4138, the veteran stated that he had no 
additional records to submit.

In light of the absence of a portion of the veteran's service 
medical records, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

The Board notes that a VA examination has not been conducted 
in this case.  The VCAA and the pertinent implementing 
regulation provide, generally, that an examination or opinion 
is necessary if the evidence of record contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability, establishes 
that he suffered an injury or disease in service, and 
indicates that the claimed disability or symptoms may be 
associated with the established injury or disease in service, 
or with another service-connected disability, but does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see 
also Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, there is no competent evidence of a current 
disability with respect to either claim, or of an injury or 
disease in service.  In the absence of such evidence, a 
remand for an examination and opinion is not "necessary."  
The duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.  




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he injured his right forearm and hand 
in service when he was struck in the arm during karate 
training.  As discussed above, there is no record of in-
service treatment for such an injury, and no record of an in-
service diagnosis of a right forearm or hand disability.  
Moreover, the record contains no medical evidence showing a 
diagnosis of a current disability of the right forearm or 
hand, and no evidence that the veteran has been treated for 
such at any time since service.   

In essence, the evidence of a current right forearm or hand 
disability is limited to the veteran's own statements.  He 
stated in his January 2002 claim that he now experiences 
numbness and tingling in the right arm and fingers.  While 
the veteran is competent to describe his symptoms, this is 
not competent evidence of a disability since laypersons, such 
as the veteran, are not qualified to render medical 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

It is the veteran's responsibility to present and support a 
claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002).  
Here, despite a VCAA letter which specifically requested such 
information and evidence, in compliance with 38 U.S.C.A. § 
5103A, the veteran has not done so.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board therefore finds that in the absence of an 
identified disability of right forearm or hand, service 
connection is not in order.  


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right forearm disability is denied.

Service connection for a right hand disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


